United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 1, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10509
                          Summary Calendar


In the matter of: JACQUELINE LEE SONNTAG

                                    Debtor.

JACQUELINE LEE SONNTAG,

                                    Appellant,

versus


ELDON PRAX,

                                    Appellee.

                       --------------------
           Appeal from the United States District Court
     for the Northern District of Texas, Fort Worth Division
                      USDC No. 4:04-CV-145-A
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant, Jacqueline Sonntag (“Sonntag”), appeals

the district court’s affirmation of the bankruptcy court’s

determination that attorney fees incurred during a child custody

dispute between Sonntag and her former husband are non-

dischargeable under 11 U.S.C. § 523(a)(5).    We affirm.

     The relevant facts are not in dispute. After the dissolution

     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
of Sonntag’s marriage to Plaintiff-Appellee, Eldon Prax (“Prax”),

Prax was awarded custody of the parties’ two children.   The state

court ordered Sonntag, the noncustodial parent, to pay child

support and to reimburse Prax for half of the medical bills

incurred by the children for which insurance coverage was not

available.   Sonntag then filed an unsuccessful suit to modify the

custody arrangement ordered in the final decree of divorce, which

resulted in the court ordering Sonntag to pay Prax attorney fees

of $49,000 plus interest at the rate of 10 percent per annum.

     Subsequently, Sonntag filed a petition for relief under

Chapter 7 of the Bankruptcy Code.   Prax then filed an adversary

proceeding seeking declaratory judgment that Sonntag’s

obligations to pay child support, medical costs, and the attorney

fees awarded in the custody suit were non-dischargeable under 11

U.S.C. § 523(a)(5). Sonntag did not contest that her obligation

to pay child support and medical costs were non-dischargeable,

but she denied that the claim for attorney fees and interest were

non-dischargeable.   Prax moved for summary judgment, and the

bankruptcy court granted that motion.   The district court

affirmed.

     We review the district court’s summary judgment award de

novo. Hudson v. Raggio & Raggio, Inc. (In re Hudson), 107 F.3d
355, 356 (5th Cir. 1997); see also Waggoner v. Garland, 987 F.2d
1160, 1163 (5th Cir. 1993).   Because the parties do not dispute

the pertinent facts, we must determine only whether Prax is
entitled to judgment as a matter of law.   See id.

     Under 11 U.S.C. § 523(a)(5), any debt owed “to a spouse,

former spouse, or child of the debtor, for alimony to,

maintenance for, or support of such spouse or child, in

connection with a separation agreement, divorce decree or other

order of a court of record” is non-dischargeable.    Attorney fees

awarded in connection with a child custody dispute are for the

benefit of the parties’ children, as the purpose of such    a

proceeding is to determine who can provide the best home and

environment for the children at issue. In re Hudson, 107 F.3d at

357; see also   Dvorak v. Carlson (In re Dvorak), 986 F.2d 940,

941 (5th Cir. 1993). Thus, such debts fall under the exception to

dischargeability outlined in 11 U.S.C. § 523(a)(5).

     Here, Sonntag’s obligation to pay attorney fees falls

squarely within the exception to dischargeability.    The amount

owed to her former spouse is for the support and maintenance of

the parties’ children and was incurred in connection with an

order of a court of record, as required by 11 U.S.C. § 523(a)(5).

Accordingly, Sonntag’s obligation to pay attorney fees is non-

dischargeable, and the district court’s judgment is AFFIRMED.